Citation Nr: 1225562	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUE
 
Entitlement to service connection for breast cancer due to exposure to pesticides.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and her partner
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1969 to August 1972. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington, which denied the benefit sought on appeal.  The claim has since been transferred to the Los Angeles, California RO.
 
The Veteran appeared before the undersigned and testified regarding her symptomatology in March 2012.  A transcript is of record. 
 
The issues of entitlement to service connection for lung cancer and uterine fibroids, status post hysterectomy, to include due to in-service pesticide exposure, are the subject of development being pursued separately under VHA Directive 2010-044.  After that development is complete the Board will issue a separate decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDING OF FACT
 
Resolving doubt in favor of the Veteran, breast cancer was incurred in service. 
 
 
CONCLUSION OF LAW
 
Breast cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 
 
Legal Criteria and Analysis
 
The Veteran argues that she developed breast cancer as a result of exposure to pesticides while serving on active duty.  After a careful review of the evidence of record, the Board finds that the evidence is in relative equipoise.  Hence, resolving reasonable doubt in the Veteran's favor, the claim must be granted.  
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Service treatment records are silent for any complaints of or treatment for breast cancer.  Post service medical treatment records show that the Veteran was diagnosed with and treated for breast cancer beginning in 2004.  The Veteran has submitted credible evidence that while in service, she received training as an exterminator from June through August 1972 as part of Project TRANSITION.  These pesticides included dioxin, pyrethim, diazinon, arsenic, DDT, and numerous others.  These pesticides have been linked by clinical literature to the development of cancers to include breast cancer.  As there is documented evidence of breast cancer and exposure to pesticides in service, the remaining question is whether breast cancer is related to the pesticide exposure in service.
 
The record contains two medical opinions on the relationship between breast cancer and exposure to pesticides in service, one from a private physician supporting a relationship between breast cancer and pesticide exposure, and one from a VA examiner, finding against such a relationship.  
 
First, in a March 2009 report, Dr. R.Z., a board certified internist who also specialized in toxicology, opined, after reviewing material safety sheets, the Veteran's records and the reported history, that with reasonable medical probability, the appellant's "exposure to pesticides and herbicides did play a substantial factor in the development of her breast cancer."  He noted that after reviewing the medical records, he apportioned 50 percent of the Veteran's breast cancer to her exposure in her job as an exterminator, and 50 percent due to her non-industrial fibrocystic breast disease. 
 
Second, a VA medical opinion of August 2010, provided by a Chief of Administrative Medicine, concluded that after a review of the claim file, it was less likely than not that the Veteran's primary breast cancer was caused by in-service pesticide exposure.  The physician explained that while it is plausible that the Veteran's breast cancer was caused by carcinogenic properties of the various pesticides she was exposed to while on active duty, her smoking history of 40 packs per year trumped the possible risk of the chemicals to which she was exposed.  The physician further noted that while the etiology of the breast cancer may never be known, it is certainly much more likely that her documented tobacco use caused her breast cancer, than the exposure to pesticide.   
 
The Veteran has submitted numerous medical treatises and studies regarding the relationship between breast cancer and smoking or tobacco use.  These treatises and medical studies state that there is no known relationship between a smoking history and the development of breast cancer.  At best, the relationship between smoking and the development of breast cancer is controversial, with no conclusive link yet shown.  In turn, the treatises support a relationship between exposure to pesticides and breast cancer.
 
In reviewing the evidence of record, the Board finds that the evidence is in equipoise.  In favor of the claim, the record contains a well reasoned medical opinion from a physician who is also an expert in toxicology.  This physician found a relationship between exposure to pesticides and breast cancer.  Moreover, there are medical treatises and studies which address the relationship between exposure to pesticides and breast cancer.  Against the claim, is a VA medical opinion which acknowledges that it is plausible that the Veteran's breast cancer was caused by exposure to pesticides, however, her smoking history trumped that relationship.  Significantly, the VA examiner did not specifically address the private medical opinion of record, or any of the treatises and studies which suggest that there is no proven relationship between tobacco use and breast cancer.  Moreover, the VA examiner provided no clinical literature supporting his assertion that there is a relationship between tobacco use and breast cancer.
 
The Board acknowledges that the Veteran worked as an exterminator for a little over a year after service.  However, the fact remains that she was exposed to pesticides in service and nothing in the record differentiates between her in-service and post-service exposure to pesticides.  
 
Given the medical opinions, the medical treatises, and the available studies; the Board finds the evidence to be in relative equipoise with regard to the question of a nexus between the Veteran's breast cancer and exposure to pesticides in service.  Resolving reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b). 


 
ORDER
 
Entitlement to service connection for breast cancer is granted.  
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


